              Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 1 of 9 PAGEID #: 15



 received
        "1; ::: z 2020                       IN THE UNITED STATES DISTRICT COURT
                                              FOR THE SOUTHERN DISTRICT OF OHIO
BICHARDW. NAGEL. aERK OE COURT                                                 DIVISION
        COLlliBUS.OlUO


              -Tbpp 'J.
               (EnterAbove theNameof the Plaintiff in this Action)


                                             VS.



                PRp>ajK:li/U ft-M.A^rv                            og/?-gcT)OAy O                     ^ ' t e--r
               (Enter above the name of the Defendant in this Action)

               If there are additional Defendants, please list them:

                                               -C/^R F.
                                                                                                         2 20CV2 8^ 3
                                                                                                            rjudge WarbteV •
                                                                       COMPLAINT

                                                                                                  magistrate judge jolsok
               I.   Parties to the action:

                    Plaintiff:    Place your name and address on the lines below. The address you give must be the address where
                                  the court may contact you and mail documents to you. Atelephone number isrequired.


                                  Name - Full Name Please - PRINT

                                                                           sme.frr
                                  Street Address

                                                             eot^/C^        'H'}         S
                                  City, State and Zip Code


                                  Telephone Number

                    If there are additional Plaintiffs in this suit, a separate piece ofpaper should beattached immediately behind this
                    page with their full names, addresses and telephone numbers. Ifthere are no other Plaintiffs, continue with this
                    form.
Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 2 of 9 PAGEID #: 16




    Defendant(s):

    Place the name and address of each Defendant you listed in the caption on the first page of this Complaint. This
    form is invalid unless each Defendant appears with full address for proper service.

    1.                                                                                 >c-S ^ rr><^; c
         Name - Full Name Please
         37S
         5o.i-rM                           KrizEei-            c c^i                            /t) h 3
         Address: Street, City, State and Zip Code

    2.                                      AJU/eSP



    3.   AjAT^i             |4o>/ l<r.AoTr
         37S Scio-rU                                                                        r

    4.




    5.




    6.




         If there are additional Defendants, please list their names and addresses on a separate sheet of paper.


n. Subject Matter Jurisdiction

    Check the box or boxes that describes your lawsuit:

   ^ Title 28 U.S.C. ij 1343(3)
             [A civil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you of a
             right secured by federal law or the Constitution.]

    •    Title 28 U.S.C. § 1331
             [A lawsuit"arising underthe Constitution, laws,or treatiesof the United States."]

    •    Title 28 U.S.C. § 1332(a)(1)
             [A lawsuit between citizens of different states where the matter in controversy exceeds $75,000.]

    •    Title          United States Code, Section
                 [Other federal status giving the court subject matterjurisdiction.]




                                                              -2-
Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 3 of 9 PAGEID #: 17

m. Statement of Claim


   Please write as briefly as possible the facts of your case. Describe how each Defendant is involved. Include the
   name of all persons involved, give dates and places.

   Number each claim separately. Use as much space as you need. You are not limited to the papers we give you.
   Attach extra sheets that deal with your statement claim immediately behind this piece of paper.


    ATT/qrM'^r>                  g or             S     SM




                                                       -3-
Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 4 of 9 PAGEID #: 18

rv. Previous lawsuits:

    If you have been a Plaintiff in a lawsuit, for each lawsuit state the case number and caption.
    (Example, Case Number: 2:08-cv-728 and Caption: John Smith vs. JaneDoe).

    CaseNumber                                    Caption


                                                                      vs.



                                                                      vs.



                                                                      vs.




    Relief


    In this section please state;(write) briefly exactly what you want the court to do for you. Make no legal
    argument, cite no case or statutes.
                                                       ii
    ^        \AJ)5^/             COZ                              0,000-0(N                   /A.         rt

                         C   CH(^c K                                  THAr                           \j

    \ AJ      COot^



                                                TS.B 3                                      /




    I state under penaltyof pegury that the foregoing is true and correct. Executed on

    this 1^ day of              V                     , 20 2.0
Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 5 of 9 PAGEID #: 19




                    i




                                                   4




                                                                                 1 3
s,       Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 6 of 9 PAGEID #: 20
•^AXiA^CUU.




                       mjboL                    c^jiJlQ cur\s^ .^isacigjc^L^ LrA-te cLlisvi

                                      -dLLD^uxuxpikxIU^
              -J^JcuJlJu--|J^-^^J-^JiiXcL^^                <^Q,jy<ksij:L-d^ a_^:i{sJLxx^
                                   -^jijjxL.

              -XdL-                     _,^o. ^ Q.                    .'c 0^-vXQJb QJU;;^gLJs:^=^=j^
                                                                        -Q^^TMiJUCtfcj^ EiK©t<5jR-


              _z^j^.A>KJxxy. oJLfl.
                      <g^. :prYMjL.rfv\0 ^r^ ^^\H'7SZ -C)533

              ^••D JnAtL ^                                        JLjlaa,ci>Accs^---^^JLjS^
              l^^M=QJ2;QL„C^JlaJ^_>J>:^^Ji_Q^..,JCtxaAJa-_..waJ•LJ::^<Sa.^<s^^
                                                         .-Kx&JSm-._>-5L^       ilo ^^^-ajrvJL^
                                                                               _(^ci,SJsiDaJOy„

              cp p ^ Q-lTs V.^. f> L^ LAQp/^ >.p Pit- • I^ ivflyy^ tr 0 t, Crs OoL            K^
              J:uLr^^>JZ ^ije>_--£LrTL,Ju:sJ2_jS:|Q_arr>
                LoLkD.c<ddlj^_eit^^             j:ipJldb.jY\^_—
         5
             Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 7 of 9 PAGEID #: 21
o f 5.




              -LviJxjL                                                                            Cje^rNV\_iL.
                   -cks^Js-o^^^c^ ±JesA .JrsjOi-O                                                                CXjrx


              Ij                iStfijyro,3^_Qj:?csjdc.

                              rro.-.Lj\evju:^               <!rL . f;^^_rvvNj> ^    -Cv%.
              ;ICj..k.riJllL^.^.-8jb5fex^Jj:^fc-.JX)XUS.<j-Jr_OKa^^
                                                                                                         JX s«-rrv5r\ •


                                                                         Oty?u^_
                                                                                   XPPO     sL£_.|;xjuJliLfljoL.
                                                                               QuocXJoL-^^XM^L ^i£JL-sJ^
                   -A^r "^Jv-ajvs J_D                 0gj. Q rWj^Kji/\ ^ g^rryv/Cy dft
               I^JTjS^nnri -<^()        gltA,               r\ c.at.«psLflPb

                   .£r^j_DcA^_JxocuoL..
                                                ^dUvsL yyojuxE^




                                                                    {Ljuydu -JXirsSi. OuLKJb^                GwOcs-q5^_
                                                 JLa/yy
                                                                                   .jAju:^=hcyL^
                    i>"V\



                            -Jn><xAJI                      J\^i(^r^^cC5S=K.                                      cco^^
               '




                                                    .dsicSsiU--^ cMsa                 ..Aj^^^:nrY\ ..JoO^JKAa- -
o r s:   Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 8 of 9 PAGEID #: 22




           --^lLh_»oa—iJrvja... _CiiUj^^.m^-^p-sjrm.-CL^jLi:i_^^^^iz:Y!jSS4dL_
                                     .J^cvs^-jii a^ii^__-gcfrTTT^                    _Q>^Lhj^JV\



          [.jut-         — i a J Q - i U - : ^ 3 9 = ( 4 i l c^^aiUrE^scfei,


           j-^U,.fiS^-pjUkj:xi£p.^^                cy:ai^-i..jLjuu:^U^_jc:rQ\jdL-^
                                      <J                ^                                       ^            Vw




            ivjeuvYU>r<LQr\



                                                                  rw> 1?^. (Lxrw/v
             -                                 in'               I    I '                  -XjCWvoLCi
           -yLi,evcJ5Lioo^^Jir5^__^Ajvckja--^J^



           jLA^W> /vfvj^ |Jdyxi.Aj>c;AJL,£V.-^                            ^-kjau^ ifcezl^i.^_aQcu^
           jyifiVUb <XJXj:yy^-O^DCu::yvj^^                  £aL_iLfej^J^v-jei^



                                                              __JLiuuys^.
                        £a-fiJX)^pyy>n rT&k l^-Ci5L,9J:iJ[mJL£3L--rfci\ji^.._jNibOuD)--o>^j^^

                     J2ju:*>gdLj:3^_Iid^:&:i:Uii2L_ycr\jUj^^           _<L^r<.>As^}uv<:k^j::>.^^
          i>fVV\   .JUv-G cJ:?si£U^_<ijQJ_O^__y^s0.__^_Cfe^                                        La-S3J\J.__
           j2
s    i|
    Case: 2:20-cv-02843-ALM-KAJ Doc #: 2 Filed: 06/10/20 Page: 9 of 9 PAGEID #: 23




    -H-




     t ;                   I




    |ij30fU^--^,QCXJSSuL             JLLp ga!jd--Jisei^„Q.„iuk^Jv^a^ •ti/k.l.tt jJ^Xfegc-a-Sl-
                                             fiLi.j>j=eJiu.


           :xm:3.D_J2^5£ 6>u:
            £P>sT£RM Dl^N£IG.(-IT TlMP.

           TrLM^: :2.Ciivl£j (j-PTov.)/.)                     7 TP <-|-^Z-15;

           iC

      isaiuje.cxiQi'^, rVV^-VU,?..o^JD, 3-^V ?a^


      xE^/toiQii-j! bn^uSoau-j-oAciicii^l-^mcaJv-A-^CCicc^.
           ^£iL^COCoaS -?££.A5£ -&£ £-L4-!;_zrC) _ R_esEC.A>Ei
           \jb^^C£^(g.£>S ?<                 r.oD         a£f5?i
